DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 21 are amended, claims 24-26 are new due to Applicant's amendment dated 10/25/2021.  Claims 1, 4-21, and 23-26 are pending.
Response to Amendment
The rejection of claims 1, 4-21, and 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 10/25/2021. The rejection is withdrawn.
The rejection of claims 1, 4-12, 14-17, 20-21, and 23 under 35 U.S.C. 103 as being unpatentable over Nakatani et al. US 2011/0127516 A1 (“Nakatani”) in view of Takashima et al. US 2007/0243411 A1 (“Takashima”) as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 10/25/2021.  However, as outlined below, new grounds of rejection have been made. 
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Nakatani et al. US 2011/0127516 A1 (“Nakatani”) in view of Takashima et al. US 2007/0243411 A1 (“Takashima”) and Shi et al. US 5,935,721 (“Shi”) as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 10/25/2021.  However, as outlined below, new grounds of rejection have been made. 
The rejection of claims 1, 4-12, 14-16, 18-21, and 23 under 35 U.S.C. 103 as being unpatentable over Nakatani et al. US 2011/0127516 A1 (“Nakatani”) in view of US 2006/0052641 A1 (“Funahashi”) as overcome due to the Applicant's amendment dated 10/25/2021.  However, as outlined below, new grounds of rejection have been made. 
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Nakatani et al. US 2011/0127516 A1 (“Nakatani”) in view of US 2006/0052641 A1 (“Funahashi”) and Shi et al. US 5,935,721 (“Shi”) as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 10/25/2021.  However, as outlined below, new grounds of rejection have been made. 
Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 13-16 of the reply dated 10/25/2021 with respect to the rejection of claims 1, 4-12, 14-16, 18-21, and 23 over Nakatani in view of Takashima have been fully considered, but they are not persuasive.
Applicant's argument –On page 15, Applicant argues that none of the polymer compounds P-1 to P-9 disclosed by Nakatani include a constitutional unit represented by the claimed formula (X).
Examiner's response –Nakatani teaches polymer compound P-7 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
(¶ [0317], pg. 44), which comprises the repeating unit 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
. This repeating unit reads on the claimed formula (X) of claim 1 wherein
aX1 represents 1;
aX2
ArX1 and ArX3 each represent an arylene group;
ArX2 represents a fluorenediyl group;
ArX4 is not required to be present;
RX1 and RX2 each represent substituted aryl groups; and
RX3 is not required to be present.
Thus Nakatani does disclose a compound comprising a constitutional unit that reads on the claimed formula (X).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-21, and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “for each constitutional unit constituting the polymer compound, when a value x obtained by multiplying a molar ratio C…a value of (Y1 × 1000)/X1…is 0.60 or more”. Because this limitation comes before the newly amended limitation of "the polymer compound further comprises a constitutional unit represented by the formula (X)…" it is unclear whether or not the constitutional unit represented by the formula (X) is meant to be included in the calculation or not.  For purposes of 
The issue could be resolved by moving the limitation “for each constitutional unit constituting the polymer compound, when a value x obtained by multiplying a molar ratio C…a value of (Y1 × 1000)/X1…is 0.60 or more” after all the constitutional units are recited. 
Claim 24 recites wherein ArX2 is represented by the formula (A-6), (A-7), (A-9), (A-11), or (A-19). However, no definition is provided for R and Ra of these formulas and thus it is unclear what the definition of the variables is meant to be. The instant specification recites in ¶ [0052] that R and Ra each independently represent a hydrogen atom, an alkyl group, a cycloalkyl group, an aryl group or a monovalent heterocyclic group. For purposes of examination, R and Ra will be interpreted as defined in instant ¶ [0052].
Claim 26 recites in the formula (2), “the number of carbon atoms of the aromatic hydrocarbon group represented by Ar3 is 6 which excludes the number of carbon atoms of a substituent…”. It is unclear what “a substituent” is referring to. Is this substituent considered to be LA? Or is the substituent referring to the definition of Ar3, wherein “Ar3 represents an aromatic hydrocarbon group...and these groups optionally have a substituent”. Or is the substituent referring either? For purposes of examination, the substituent will be interpreted as any substituent including LA or those defined by Ar3.
Additionally, claim 26 recites “in the case where X is (X-17) in the formula (2)”. However, there is no cross-linking group labeled “X-17”. Instead, there is a cross-linking group labeled “XL-17”. For purposes of examination, (X-17) will be interpreted to be (XL-17).
Claims 4-21, 23, and 25-26 are rejected for being dependent on indefinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-12, 14-17, 20-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. US 2011/0127516 A1 (“Nakatani”) in view of Takashima et al. US 2007/0243411 A1 (“Takashima”). 
Regarding claims 1, 11-12, 20-21, and 23-25
Nakatani teaches the polymer compound includes the repeating unit shown in formula (I) 
    PNG
    media_image2.png
    131
    257
    media_image2.png
    Greyscale
and the repeating unit shown in formula (II) 
    PNG
    media_image3.png
    133
    271
    media_image3.png
    Greyscale
(¶ [0007]). Nakatani teaches specific examples of the polymer compound of formulas (I) and (II) including polymer compound P-7 (¶ [0317], pg. 44): 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale

The above polymer comprises two kinds of cross-linking constitutional units wherein the first constitutional unit comprises crosslinking groups of the claimed formula XL-1 and the second constitutional unit comprises crosslinking groups of the claimed formula XL-17.
Nakatani fails to teach polymer P-7 wherein the molar ratio of repeating units represented by formula (I) and formula (II) are higher than 0.05. However, Nakatani teaches for the repeating unit represented by formula (I), the molar ratio is, in view of stability of the device, between 0.5 to 0.05 (¶ [0097]). Nakatani teaches for the repeating unit represented by formula (II), the molar ratio is, in view of stability of the device, between 0.5 and 0.03 (¶ [0098]). Additionally, Nakatani teaches polymer 
Therefore, given the general formula and teachings of Nakatani, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the 0.05 molar ratio of the repeating unit 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
 with 0.2 and to substitute the 0.05 molar ratio of the repeating unit 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
with 0.1, because Nakatani teaches the variable may suitably be selected as the molar ratios for the repeating units represented by formulas (I) and (II).  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the polymer compound in the light-emitting device of Nakatani and possess the benefits taught by Nakatani.  See MPEP 2143.I.(B).
As the molar ratios of the repeating units represented by formulas (I) and (II) sum up to 0.3, the molar ratios of the other repeating units must sum up to 0.7. Thus, the sum of molar ratios of the other repeating units in the modified polymer cannot be the same as shown above in polymer P-7.
Nakatani fails to teach a polymer as above, wherein the molar ratio of the repeating unit
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
is specified. However, the repeating unit 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
is represented by the formula B of Nakatani (¶ [0105]). Nakatani teaches polymer compound P-3 wherein the repeating unit represented by formula B has a molar ratio of 0.2 (¶ [0317], pg. 41). 
Therefore, given the general formula and teachings of Nakatani, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a molar ratio of 0.2 for the repeating unit represented by formula B, because Nakatani teaches the variable may suitably be selected as the molar ratios for the repeating units represented by formulas B.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the polymer compound in the light-emitting device of Nakatani and possess the benefits taught by Nakatani.  See MPEP 2143.I.(B).
Nakatani fails to teach a polymer as above, wherein the molar ratio of the repeating unit  
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
is specified. However, as shown above in polymer P-7, the repeating unit represented by
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
may have a molar ratio of 0.1. Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a molar ratio of 0.1, because it would have been choosing a specific molar ratio as shown in polymer P-7, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the polymer compound in the light-emitting device of Nakatani and possessing  
Nakatani fails to teach a polymer as above, wherein the molar ratio of the repeating unit  
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
is specified. However, as the sum of molar ratios of the repeating units must add to 1.0, the molar ratio of 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
is 0.4 by default.
Nakatani teaches the molar ratio of the repeating unit represented by formula (I) 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
relative to the total repeating units constituting the polymer compound is 0.2 (¶ [0097]). This value is equal to the claimed molar ratio C. The molecular weight M of the repeating unit represented by formula (I) is 300 g/mol. The claimed number n of the crosslinking group carried by the repeating unit represented by formula (I) is 2. Thus the claimed value x and claimed value y for the repeating unit represented by formula (I) is 60 and 0.4, respectively.
Nakatani teaches the molar ratio of the repeating unit represented by the above formula (II) 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
 relative to the total repeating units constituting the polymer compound is 
One of the repeating units that contains no crosslinking group
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
has a molar ratio relative to the total repeating units constituting the polymer compound of 0.1. This value is equal to the claimed molar ratio C. The molecular weight M of this repeating unit is 388 g/mol. As the repeating unit contains no crosslinking groups, the claimed number n for this repeating unit is 0. Thus the claimed value x and claimed value y for the repeating unit with no crosslinking group is 38.8 and 0, respectively.
One of the repeating units that contains no crosslinking group
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
has a molar ratio relative to the total repeating units constituting the polymer compound of 0.2. This value is equal to the claimed molar ratio C. The molecular weight M of this repeating unit is 748 g/mol. As the repeating unit contains no crosslinking groups, the claimed number n for this repeating unit is 0. Thus the claimed value x and claimed value y for the repeating unit with no crosslinking group is 149.6 and 0, respectively.
The last repeating unit that contains no crosslinking group
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
has a molar ratio relative to the total repeating units constituting the polymer compound of 0.4. This value is equal to the claimed molar ratio C. The molecular weight M of this repeating unit is 399 g/mol. As the repeating unit contains no crosslinking groups, the claimed number n for this repeating unit is 0. Thus the claimed value x and claimed value y for the repeating unit with no crosslinking group is 159.6 and 0, respectively.
The claimed value Y1 is the sum of all the y values and is equal to 0.6 and the claimed value X1 is the sum of all the x values and is equal to 444.8. The resulting claimed value of (Y1x1000)/X1 for the polymer compound is 1.3.
The repeating unit represented by formula (I) 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
reads on the claimed formula (2) wherein:
nA represents an integer of 1;
n represents 2;
Ar3 represents an aromatic hydrocarbon group;
LA represents an alkyl group; and
X represents a crosslinking group selected from the crosslinking group A (XL-1).
The repeating unit represented by formula (II) reads on the claimed formula (2) 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
wherein:
nA represents an integer of 0;
n represents 2;
Ar3 represents an aromatic hydrocarbon group;
LA is not required to be present; and
X represents a crosslinking group selected from the crosslinking group A (XL-17).
The repeating unit represented by formula B
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
 reads on the claimed formula (X) of claim 1 and formula (A-9) of claim 24 wherein
aX1 represents 1;
aX2 represents 0;
ArX1 and ArX3 each represent an arylene group;
ArX2 represents a fluorenediyl group
    PNG
    media_image4.png
    142
    193
    media_image4.png
    Greyscale
, wherein R is represented by hydrogen and Ra is represented by alkyl groups;
ArX4 is not required to be present;
RX1 and RX2
RX3 is not required to be present.
Nakatani teaches in the light-emitting device, a light-emitting material except the aforementioned polymer compound may be used in combination in a light-emitting layer, wherein the light-emitting material may be a low molecular compound such as a naphthalene derivative (¶ [0220]-[0221]). However, Nakatani is silent as to these low molecular compounds being fluorescent and silent as to their maximum peak wavelength of an emission spectrum.
Takashima teaches an organic EL device that contains at least one kind selected from the fused ring-containing compounds each represented by the general formula (1) (
    PNG
    media_image5.png
    12
    19
    media_image5.png
    Greyscale
) and at least one kind selected from compounds each having a fluoranthene structure and each represented by general formula (2) (
    PNG
    media_image6.png
    11
    46
    media_image6.png
    Greyscale
) (¶ [0033]-[0034]). Takashima teaches the compound having a fluoranthene structure and the fused ring-containing compound is used as a light-emitting material (¶ [0199]) and that preferably the light emitting layer contains 0.5 to 20 wt % of the compound having a fluoranthene structure (¶ [0163]). Takashima teaches by using the compound having a fluoroanthene structure and the fused ring-containing compound in its light emitting layer, the organic electroluminescence device has a long lifetime and is capable of emitting blue light with high luminous efficiency (¶ [0001]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for the light-emitting layer of Nakatani to contain 0.5 to 20 wt% of a compound having a fluoranthene structure and a fused ring-containing compound, based on the teaching of Takashima.  The motivation for doing so would have been to produce a light-emitting device with a long lifetime that is capable of emitting blue light with high luminous efficiency, as taught by Takashima.
Takashima teaches the fluoranthene structure may be represented by general formula (1b) 
    PNG
    media_image7.png
    174
    266
    media_image7.png
    Greyscale
(¶ [0040]). Takashima teaches specific examples of the compound having a fluoranthene structure represented by general formula (2) including compound 2-29  
    PNG
    media_image8.png
    133
    373
    media_image8.png
    Greyscale
(¶ [0158], pg. 50).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use compound 2-29 as the light-emitting material, because it would have been choosing a specific example of a compound represented by general formula (2), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the light-emitting material in the light-emitting layer of the light-emitting device of Nakatani in view of Takashima and possessing the benefits taught by Takashima.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a light-emitting material represented by general formula (2) having the benefits taught by Takashima in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Compound 2-29 of Takashima is identical to Compound EM-1 found in the instant specification on pg. 105. The instant specification recites compound EM-1 is a fluorescent low-molecular compound (instant ¶ [0099], [0106]) and the maximum peak wavelength of an emission spectrum of compound 
Per claim 1, the light-emitting device of Nakatani in view of Takashima comprises a light-emitting layer and a charge transport layer, wherein the light-emitting layer comprises the fluorescent low-molecular compound 2-29 (Takashima, ¶ [0158], pg. 50) and the charge transport layer comprises the crosslinked modified polymer P-7 (Nakatani, ¶ [0328], pg. 44).
Regarding claims 4-6, 9-10, and 16, Nakatami in view of Takashima teach the light-emitting device of claim 1, as described above. Compound 2-29 
    PNG
    media_image8.png
    133
    373
    media_image8.png
    Greyscale
reads on the claimed formula (B) wherein:
n1B represents an integer of 1;
Ar1B
R1B represents an aryl group (naphthalene) having a substituent (benzene).
Regarding claims 7-8 and 17, Nakatami in view of Takashima teach the light-emitting device of claim 6, as described above. Ar1B is a group formed by removing one or more hydrogen atoms directly bonded to an annular carbon atom from a fluoranthene ring.
Regarding claim 14, Nakatami in view of Takashima teach the light-emitting device of claim 1, as described above. Nakatami in view of Takashima fails to specifically teach an example wherein the light-emitting layer contains additional materials. However, Nakatami does teach a liquid composition for producing a light-emitting device wherein the liquid composition may contain other than a polymer compound, a hole transport material, an electron transport material, and anti-oxidants (¶ [0173]-[0174]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add a hole transport material, an electron transport material, or an anti-oxidants, because one of ordinary skill in the art would reasonably have expected the elements of the light-emitting layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 15, Nakatami in view of Takashima teach the light-emitting device of claim 1, as described above. Nakatami in view of Takashima fails to teach a specific light-emitting device structure that comprises both modified polymer P-7 of Nakatami and compound 2-29 of Takashima. However, Nakatami teaches the charge transport layer provided between the electrodes and formed by crosslinking the polymer compound (¶ [0210]), wherein both the electron transport layer and the hole transport layer are called a charge transport layer (¶ [0216]). Nakatami teaches a specific structure (b) for the light-emitting device wherein the hole transport layer is provided between the anode and the light-emitting layer (¶ [0213]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the structure (b) for the light-emitting . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. US 2011/0127516 A1 (“Nakatani”) in view of Takashima et al. US 2007/0243411 A1 (“Takashima”) as applied to claim 1 above, and further in view of Shi et al. US 5,935,721 (“Shi”).
Regarding claim 13, Nakatami in view of Takashima teach the light-emitting device of claim 1, as described above. Nakatami in view of Takashima fail to teach wherein the light-emitting layer contains a host material. 
Shi teaches an organic EL element including an organic material or a mixture thereof of 9,10-di(2-napthyl)anthracene derivatives having the structure of formula 1 (col. 2, lines 9-30). Shi teaches an organic EL device employing 9,10-di(2-napthyl)anthracene derivatives in the light-emitting layer produce bright blue emission and long operational stability (col. 2, lines 61-63). Shi teaches a preferred embodiment of the luminescent layer comprises a multi-component material consisting of a host material doped with one or more components of fluorescent dyes, wherein using this method produces highly efficient EL devices (col. 47, 59-63). Shi teaches the light-emitting layer of the organic EL medium comprises 9,10-di(2-napthyl)anthracene derivatives as the host material (col. 6, lines 53-64). Additionally, Shi teaches an advantage of using a blue host such as 9,10-di(2-napthyl)anthracene  derivative is that its bandgap is sufficiently large to effect energy transfer to a range of commonly available fluorescent dyes emitting in the blue (col. 48, lines 10-17). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a 9,10-di(2-napthyl)anthracene derivative represented by formula 1 as the host material in the light-emitting layer, based on the teaching of Shi.  The motivation for doing so would have been to provide a device with bright blue emission, long operational stability, high efficiency with a sufficiently large energy bandgap, as taught by Shi.
Shi teaches specific 9,10-di(2-napthyl)anthracene derivatives represented by the general formula I including compound 1
    PNG
    media_image9.png
    176
    365
    media_image9.png
    Greyscale
(col. 7 and 8). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose compound 1 as the 9,10-di(2-napthyl)anthracene derivative, because it would have been choosing a specific compound represented by formula 1, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host material in the light-emitting layer of the light-emitting device of Nakatani in view of Takashima and Shi and possessing the benefits taught by Shi.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a host material represented by formula 1 having the benefits taught by Shi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claim 13, compound 1 reads on the claimed formula FH-1 wherein:
ArH1 and ArH2 each represent aryl groups;
nH1 represents an integer of 1;
LH1
RH11 and nH11 are not required to be present.
As described above, the light emitting layer of Nakatani in view of Takashima contains 0.5 to 20 wt % of compound 2-29 (the fluorescent low-molecular compound) (¶ Takashima, [0163]). A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.	
	
Claims 1, 4-12, 14-16, 18-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. US 2011/0127516 A1 (“Nakatani”) in view of Funahashi US 2006/0052641 A1 (“Funahashi”).
Regarding claims 1, 4-12, 16, 18-21, and 23-25, Nakatani teaches a light-emitting device using a polymer compound (¶ [0001]), wherein the light-emitting device has electrodes comprising an anode and a cathode, a light-emitting layer provided between the electrodes and formed by crosslinking the polymer compound, and a charge transport layer provided between the electrodes and formed by crosslinking the polymer compound (¶ [0210]). The light-emitting layer reads on the claimed first organic layer and the charge transport layer reads on the claimed second organic layer. Both the light-emitting layer and charge transport layer contain the polymer compound (¶ [0210]).
Nakatani teaches the polymer compound includes the repeating unit shown in formula (I) 
    PNG
    media_image2.png
    131
    257
    media_image2.png
    Greyscale
and the repeating unit shown in formula (II) 
    PNG
    media_image3.png
    133
    271
    media_image3.png
    Greyscale
(¶ [0007]). Nakatani teaches specific examples of the polymer 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale

The above polymer comprises two kinds of cross-linking constitutional units wherein the first constitutional unit comprises crosslinking groups of the claimed formula XL-1 and the second constitutional unit comprises crosslinking groups of the claimed formula XL-17.
Nakatani fails to teach polymer P-7 wherein the molar ratio of repeating units represented by formula (I) and formula (II) are higher than 0.05. However, Nakatani teaches for the repeating unit represented by formula (I), the molar ratio is, in view of stability of the device, between 0.5 to 0.05 (¶ [0097]). Nakatani teaches for the repeating unit represented by formula (II), the molar ratio is, in view of stability of the device, between 0.5 and 0.03 (¶ [0098]). Additionally, Nakatani teaches polymer compound P-3 wherein the repeating unit represented by formula (I) has a molar ratio of 0.2 and the repeating unit represented by formula (II) has a molar ratio of 0.1 (¶ [0317], pg. 41).
Therefore, given the general formula and teachings of Nakatani, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the 0.05 molar ratio of the repeating unit 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
 with 0.2 and to substitute 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
with 0.1, because Nakatani teaches the variable may suitably be selected as the molar ratios for the repeating units represented by formulas (I) and (II).  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the polymer compound in the light-emitting device of Nakatani and possess the benefits taught by Nakatani.  See MPEP 2143.I.(B).
As the molar ratios of the repeating units represented by formulas (I) and (II) sum up to 0.3, the molar ratios of the other repeating units must sum up to 0.7. Thus, the sum of molar ratios of the other repeating units cannot be the same as shown above in polymer P-7.
Nakatani fails to teach a polymer as above, wherein the molar ratio of the repeating unit
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
is specified. However, the repeating unit 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
is represented by the formula B (¶ [0105]). Nakatani teaches polymer compound P-3 wherein the repeating unit represented by formula B has a molar ratio of 0.2 (¶ [0317], pg. 41). 
Therefore, given the general formula and teachings of Nakatani, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a molar ratio of 0.2 for the repeating unit represented by formula B, because Nakatani teaches the variable may suitably be selected as the molar ratios for the repeating units represented by formulas B.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the polymer compound in the light-emitting device of Nakatani and possess the benefits taught by Nakatani.  See MPEP 2143.I.(B).
Nakatani fails to teach a polymer as above, wherein the molar ratio of the repeating unit  
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
is specified. However, as shown above in polymer P-7, the repeating unit represented by
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
has a repeating unit of 0.1. As the sum of molar ratios of the repeating units must add to 1.0, the molar ratio of 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
is 0.4 by default.
Nakatani teaches the molar ratio of the repeating unit represented by formula (I) 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
relative to the total repeating units constituting the polymer compound is 0.2 (¶ [0097]). This value is equal to the claimed molar ratio C. The molecular weight M of the repeating unit 
Nakatani teaches the molar ratio of the repeating unit represented by the above formula (II) 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
 relative to the total repeating units constituting the polymer compound is 0.1 (¶ [0098]). This value is equal to the claimed molar ratio C. The molecular weight M of the repeating unit represented by formula (II) is 368 g/mol. The claimed number n of the crosslinking group carried by the repeating unit represented by formula (II) is 2. Thus the claimed value x and claimed value y for the repeating unit represented by formula (II) is 36.8 and 0.2, respectively.
One of the repeating units that contains no crosslinking group
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
has a molar ratio relative to the total repeating units constituting the polymer compound of 0.1. This value is equal to the claimed molar ratio C. The molecular weight M of this repeating unit is 388 g/mol. As the repeating unit contains no crosslinking groups, the claimed number n for this repeating unit is 0. Thus the claimed value x and claimed value y for the repeating unit with no crosslinking group is 38.8 and 0, respectively.
One of the repeating units that contains no crosslinking group
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
has a molar ratio relative to the total repeating units constituting 
The last repeating unit that contains no crosslinking group
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
has a molar ratio relative to the total repeating units constituting the polymer compound of 0.4. This value is equal to the claimed molar ratio C. The molecular weight M of this repeating unit is 399 g/mol. As the repeating unit contains no crosslinking groups, the claimed number n for this repeating unit is 0. Thus the claimed value x and claimed value y for the repeating unit with no crosslinking group is 159.6 and 0, respectively.
The claimed value Y1 is the sum of all the y values and is equal to 0.6 and the claimed value X1 is the sum of all the x values and is equal to 444.8. The resulting claimed value of (Y1x1000)/X1 for the polymer compound is 1.3.
The repeating unit represented by formula (I) reads on the claimed formula (2) wherein:
nA represents an integer of 1;
n represents 2;
Ar3 represents an aromatic hydrocarbon group;
LA represents an alkyl group; and
X represents a crosslinking group selected from the crosslinking group A (XL-1).
The repeating unit represented by formula (II) reads on the claimed formula (2) 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
wherein:
nA represents an integer of 0;
n represents 2;
Ar3 represents an aromatic hydrocarbon group;
LA is not required to be present; and
X represents a crosslinking group selected from the crosslinking group A (XL-17).
The repeating unit represented by formula B 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
reads on the claimed formula (X) of claim 1 and formula (A-9) of claim 24 wherein
aX1 represents 1;
aX2 represents 0;
ArX1 and ArX3 each represent an arylene group;
ArX2 represents a fluorenediyl group
    PNG
    media_image4.png
    142
    193
    media_image4.png
    Greyscale
, wherein R is represented by hydrogen and Ra is represented by alkyl groups;
ArX4 is not required to be present;
RX1 and RX2
RX3 is not required to be present.
Nakatani teaches in the light-emitting device, a light-emitting material except the aforementioned polymer compound may be used in combination in a light-emitting layer, wherein the light-emitting material may be a low molecular compound such as an aromatic amine (¶ [0220]-[0221]). However, Nakatani is silent as to these low molecular compounds being fluorescent and silent as to their maximum peak wavelength of an emission spectrum.
Funahashi teaches a material for use in an organic electroluminescent device which has a long service life and can emit blue light of high color purity at high emission efficiency (¶ [0001]). Funahashi teaches the material is an aromatic amine derivative in which amine moieties are linked to a chrysene moiety and is represented by any of the following formulas (I) to (IV) (¶ [0007]). Funahashi teaches the compound represented by any of the formulas (I) to (IV) exhibits highly fluorescent properties in the solid state and excellent electric-field-induced emission characteristics and attains a fluorescence quantum efficiency of 0.3 or more (¶ [0041]). Additionally, by virtue of excellent emission characteristics, hole-injectability, hole-transportability, electron-injectability, and electron-transportability, the compound represented by any of formulas (I) to (IV) can be used as a light-emitting material in the light-emitting layer, wherein preferably the light-emitting layer contains the light-emitting material in an amount of 0.1 to 20 wt% (¶ [0042]-[0043]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for the light-emitting layer of Nakatani to contain 0.1 to 20 wt% of a compound represented by any of formulas (I) to (IV) as a light-emitting material, based on the teaching of Funahashi.  The motivation for doing so would have been to provide a device having long service life containing a light-emitting material that can emit blue light of high color purity at high emission efficiency as well as having excellent hole-injectability, hole-transportability, electron-injectability, and electron-transportability, as taught by Funahashi.
Funahashi teaches examples of the material including compound 5 
    PNG
    media_image10.png
    253
    325
    media_image10.png
    Greyscale
(pg. 4). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select compound 5 as the light-emitting material, because it would have been choosing a compound represented by any of formulas (I) to (IV), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the light-emitting material in the light-emitting layer of the light-emitting device of Nakatani in view of Funahashi and possessing the benefits taught by Funahashi.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a compound represented by any of formulas (I) to (IV) having the benefits taught by Funahashi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claims 4-10, 16, and 18-19, compound 5 reads on the claimed formula (B) wherein:
n1B represents an integer of 2;
Ar1B represents an aromatic hydrocarbon group (chrysene) having substituents; and
R1B represents a substituted amino group.
Compound 5 of Funahashi is identical to Compound EM-A1 found in the instant specification on pg. 106. The instant specification recites compound EM-A1 is a fluorescent low-molecular compound (instant ¶ [0099], [0104]) and the maximum peak wavelength of an emission spectrum of compound EM-A1 is 454 nm (instant ¶ [0396]). Thus the compound 5 is a fluorescent low-molecular compound 
The light-emitting device of Nakatani in view of Funahashi comprises a light-emitting layer and a charge transport layer, wherein the light-emitting layer comprises the fluorescent low-molecular compound 5 (Funahashi, pg. 4) and the charge transport layer comprises the crosslinked modified polymer P-7 (Nakatani, ¶ [0328], pg. 44).
Regarding claim 14, 
Regarding claim 15, Nakatami in view of Funahashi teach the light-emitting device of claim 1, as described above. Nakatami in view of Funahashi fails to teach a specific light-emitting device structure that comprises both modified polymer P-7 of Nakatami and compound 5 of Funahashi. However, Nakatami teaches the charge transport layer provided between the electrodes and formed by crosslinking the polymer compound (¶ [0210]), wherein both the electron transport layer and the hole transport layer are called a charge transport layer (¶ [0216]). Nakatami teaches a specific structure (b) for the light-emitting device wherein the hole transport layer is provided between the anode and the light-emitting layer (¶ [0213]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the structure (b) for the light-emitting device, because it would have been choosing a specific structure, which would have been a choice from a finite number of identified, predictable solutions of the layers within the light-emitting device of Nakatami in view of Funahashi and possessing the benefits taught by Nakatami.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the structures outlined by Nakatami having the benefits taught by Nakatami in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. US 2011/0127516 A1 (“Nakatani”) in view of Funahashi US 2006/0052641 A1 (“Funahashi”) as applied to claim 1 above, and further in view of Shi et al. US 5,935,721 (“Shi”).
Regarding claim 13, Nakatami in view of Funahashi teach the light-emitting device of claim 1, as described above. Nakatami fails to teach wherein the light-emitting layer contains a host material. 
Shi teaches an organic EL element including an organic material or a mixture thereof of 9,10-di(2-napthyl)anthracene derivatives having the structure of formula 1 (col. 2, lines 9-30). Shi teaches an organic EL device employing 9,10-di(2-napthyl)anthracene derivatives in the light-emitting layer produce bright blue emission and long operational stability (col. 2, lines 61-63). Shi teaches a preferred 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a 9,10-di(2-napthyl)anthracene derivative represented by formula 1 as the host material in the light-emitting layer, based on the teaching of Shi.  The motivation for doing so would have been to provide a device with bright blue emission, long operational stability, high efficiency with a sufficiently large energy bandgap, as taught by Shi.
Shi teaches specific 9,10-di(2-napthyl)anthracene derivatives represented by the general formula I including compound 1
    PNG
    media_image9.png
    176
    365
    media_image9.png
    Greyscale
(col. 7 and 8). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose compound 1 as the 9,10-di(2-napthyl)anthracene derivative, because it would have been choosing a specific compound represented by formula 1, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host material in the light-emitting layer of the light-emitting device of Nakatani in view of Funahashi and Shi and possessing the benefits taught by Shi.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a host material represented by formula 1 having the benefits  
Per claim 13, compound 1 reads on the claimed formula FH-1 wherein:
ArH1 and ArH2 each represent aryl groups;
nH1 represents an integer of 1;
LH1 represents an arylene group; and
RH11 and nH11 are not required to be present.
As described above, the light emitting layer of Nakatani in view of Funahashi contains 0.1 to 20 wt % of compound 5 (the fluorescent low-molecular compound) (Funahashi, (¶ [0042]-[0043]). A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.	

Claims 1, 4-12, 14-17, 20-21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. US 2011/0127516 A1 (“Nakatani”) in view of Takashima et al. US 2007/0243411 A1 (“Takashima”) and Sekine et al. WO 2013146806 A1—using US 2015/0115204 A1 (“Sekine”) as English translation. 
Regarding claims 1, 11-12, 20-21, and 23-26
Nakatani teaches the polymer compound includes the repeating unit shown in formula (I) 
    PNG
    media_image2.png
    131
    257
    media_image2.png
    Greyscale
and the repeating unit shown in formula (II) 
    PNG
    media_image3.png
    133
    271
    media_image3.png
    Greyscale
(¶ [0007]). Nakatani teaches specific examples of the polymer compound of formulas (I) and (II) including polymer compound P-7 (¶ [0317], pg. 44): 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale

The above polymer comprises two kinds of cross-linking constitutional units wherein the first constitutional unit comprises crosslinking groups of the claimed formula XL-1 and the second constitutional unit comprises crosslinking groups of the claimed formula XL-17.
Nakatani fails to teach a compound as above wherein the repeating unit represented by formula (II) 
    PNG
    media_image3.png
    133
    271
    media_image3.png
    Greyscale
comprises an Ar2 group that contains 6 carbon atoms instead of 12 
Sekine teaches a polymer compound provided having constitutional units of formula (1) and formula (2), and a constitutional unit of formula (3) and/or (4’) (abstract). Specifically, Sekine teaches the polymer compound is preferably a polymer compound comprising a constitutional unit represented by formula (1), a constitutional unit represented by formula (2) and at least two constitutional units selected from the group consisting of constitutional units represented by formula (3) and constitutional units represented by formula (4’) (¶ [0180]).
Sekine teaches a polymer compound comprising the above constitutional units are useful for production of a light emitting device with excellent luminous efficiency (¶ [0007] and [0012]). Sekine teaches the polymer compound is useful as a light-emitting material and charge transport material (¶ [0191]).
Sekine teaches formula (1) has the structure 
    PNG
    media_image11.png
    152
    226
    media_image11.png
    Greyscale
(abstract) and that preferred examples of formula (1) include formula 9-012 
    PNG
    media_image12.png
    155
    388
    media_image12.png
    Greyscale
(¶ [0074], [0076], pg. 11). As shown in the polymer compound P-7 of Nakatani, the repeating unit 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
is identical to formula 9-
Sekine teaches formula (2) has the structure 
    PNG
    media_image13.png
    63
    98
    media_image13.png
    Greyscale
 (abstract), wherein Ar8 is preferably a fluorenediyl group, R1 is preferably an alkyl group, and p may be an integer of 2 (¶ [0084]-[0086]).  As shown in the polymer compound P-7 of Nakatani, the repeating unit 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
reads on the formula (2) of Sekine. Thus, polymer compound P-7 of Nakatani comprises a repeating unit that is represented by formula (2) of Sekine.
Sekine teaches formula (3) has the structure 
    PNG
    media_image14.png
    150
    131
    media_image14.png
    Greyscale
 (abstract) and teaches specific examples of formula (3) including formula 3-132 
    PNG
    media_image15.png
    171
    252
    media_image15.png
    Greyscale
(pg. 48, ¶ [0132]). As shown in the polymer compound P-7 of Nakatani, the repeating unit 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
is identical to formula 3-132 of Sekine. Thus, polymer compound P-7 of Nakatani comprises a repeating unit that is represented by formula (3) of Sekine. 
Sekine teaches formula (4’) has structure 
    PNG
    media_image16.png
    154
    321
    media_image16.png
    Greyscale
(abstract). Sekine teaches specific examples of formula (4’) including formula 4-101 
    PNG
    media_image17.png
    152
    243
    media_image17.png
    Greyscale
(¶ [0179]), and teaches an example of a polymer compound in Example 1 comprising formula 4-101 wherein the molar ratio of formula 4-101 is 0.075 (¶ [0524]). The polymer compound P-7 of Nakatani does not comprise a repeating unit that reads on the formula (4’) of Sekine.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a repeating unit represented by formula (4’) in the polymer compound P-7 of Nakatani, based on the teaching of Sekine.  The motivation for doing so would have been to provide a device having excellent luminous efficiency, as taught by Sekine.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a repeating unit represented by formula 4-101 having a molar ratio of 0.075, because it would have been choosing a specific example of formula (4’) at a specific molar ratio, which would have been a choice from a finite number of identified, predictable solutions of a repeating unit in the polymer compound of the light-emitting device of Nakatani in view of Sekine and possessing the benefits taught by Nakatani and Sekine.  One of ordinary skill in the art would have been motivated to produce additional polymer compounds comprising repeating units represented by formula (4’) of Sekine having the benefits taught by Sekine in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
[AltContent: textbox (0.075)]The modified polymer P-7 of Nakatani in view of Sekine comprises the following repeating units:







Nakatani fails to teach polymer P-7 wherein the molar ratio of the repeating unit represented by formula (I) is higher than 0.05. However, Nakatani teaches for the repeating unit represented by formula (I), the molar ratio is, in view of stability of the device, between 0.5 to 0.05 (¶ [0097]). Additionally, Nakatani teaches polymer compound P-3 wherein the repeating unit represented by formula (I) has a molar ratio of 0.2 (¶ [0317], pg. 41).
Therefore, given the general formula and teachings of Nakatani, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the 0.05 molar ratio of the repeating unit 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
 with 0.2, because Nakatani teaches the variable may suitably be selected as the molar ratios for repeating units represented by formulas (I).  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the polymer compound in the light-emitting device of Nakatani and possess the benefits taught by Nakatani.  See MPEP 2143.I.(B).
As the molar ratios of the repeating units represented by formulas (I) and (II) sum up to 0.25, the molar ratios of the other repeating units must sum up to 0.75. Thus, the sum of molar ratios of the other repeating units cannot be the same as shown above in the modified polymer P-7.
Nakantani in view of Sekine fail to teach the molar ratios of all the repeating units of the modified polymer compound P-7. However, as shown in polymer compound P-7 and discussed above, Nakatani teaches the repeating unit 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
has a molar ratio of 0.05, the repeating unit 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
has a molar ratio of 0.2, the repeating unit
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
has a molar ratio of 0.30, the repeating unit 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
has a molar ratio of 0.10. Additionally, the repeating unit 
    PNG
    media_image17.png
    152
    243
    media_image17.png
    Greyscale
has a molar ratio of 0.075, as discussed above. Furthermore, Nakatani does not limit the molar ratios of the repeating units not represented by formulas (I) and (II).
Therefore, given the general formula and teachings of Nakatani, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
 to 0.275, the molar ratios of all repeating units must sum up to 1, and the other repeating units of the modified polymer P-7 sum up to 0.725. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the polymer compound in the light-emitting device of Nakatani in view of Sekine and possess the benefits taught by Nakatani.  See MPEP 2143.I.(B).
Nakatani teaches the molar ratio of the repeating unit represented by formula (I) 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
relative to the total repeating units constituting the polymer compound is 0.2 (¶ [0097]). This value is equal to the claimed molar ratio C. The molecular weight M of the repeating unit represented by formula (I) is 300 g/mol. The claimed number n of the crosslinking group carried by the repeating unit represented by formula (I) is 2. Thus the claimed value x and claimed value y for the repeating unit represented by formula (I) is 60 and 0.4, respectively.
Nakatani teaches the molar ratio of the repeating unit represented by the above formula (II) 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
 relative to the total repeating units constituting the polymer compound is 0.05 (¶ [0098]). This value is equal to the claimed molar ratio C. The molecular weight M of the repeating unit represented by formula (II) is 368 g/mol. The claimed number n of the crosslinking group 
One of the repeating units that contains no crosslinking group
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
has a molar ratio relative to the total repeating units constituting the polymer compound of 0.1. This value is equal to the claimed molar ratio C. The molecular weight M of this repeating unit is 388 g/mol. As the repeating unit contains no crosslinking groups, the claimed number n for this repeating unit is 0. Thus the claimed value x and claimed value y for the repeating unit with no crosslinking group is 38.8 and 0, respectively.
One of the repeating units that contains no crosslinking group
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
has a molar ratio relative to the total repeating units constituting the polymer compound of 0.3. This value is equal to the claimed molar ratio C. The molecular weight M of this repeating unit is 748 g/mol. As the repeating unit contains no crosslinking groups, the claimed number n for this repeating unit is 0. Thus the claimed value x and claimed value y for the repeating unit with no crosslinking group is 224.4 and 0, respectively.
The last repeating unit that contains no crosslinking group
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
has a molar ratio relative to the total repeating units constituting the polymer compound of 0.275. This value is equal to the claimed molar ratio C. The molecular weight M of this repeating unit is 399 g/mol. As the 
The repeating unit of formula (4’)
    PNG
    media_image17.png
    152
    243
    media_image17.png
    Greyscale
has a molar ratio relative to the total repeating units constituting the polymer compound of 0.075. This value is equal to the claimed molar ratio C. The molecular weight M of this repeating unit is 269 g/mol. The claimed number n of the crosslinking group carried by the repeating unit represented by formula (II) is 1.  Thus the claimed value x and claimed value y for the repeating unit represented by formula (4’) is 20.2 and 0.075, respectively.
The claimed value Y1 is the sum of all the y values and is equal to 0.525 and the claimed value X1 is the sum of all the x values and is equal to 469.5. The resulting claimed value of (Y1x1000)/X1 for the polymer compound is 1.1.
The repeating unit represented by formula (I) 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
reads on the claimed formula (2) wherein:
nA represents an integer of 1;
n represents 2;
Ar3 represents an aromatic hydrocarbon group;
LA represents an alkyl group; and
X represents a crosslinking group selected from the crosslinking group A (XL-1).
The repeating unit represented by formula (4’) 
    PNG
    media_image17.png
    152
    243
    media_image17.png
    Greyscale
reads on the claimed formula (2’) wherein:
mA represents an integer of 0;
m is not required to be present;
c represents an integer of 0;
Ar5 is not required to be present;
Ar4 and Ar6 represents an arylene group;
KA is not required to be present; and
X represents a crosslinking group selected from the crosslinking group A (XL-17).
The repeating unit represented by formula B 
    PNG
    media_image1.png
    11
    2
    media_image1.png
    Greyscale
reads on the claimed formula (X) of claim 1 and formula (A-9) of claim 24 wherein
aX1 represents 1;
aX2 represents 0;
ArX1 and ArX3 each represent an arylene group;
ArX2 represents a fluorenediyl group
    PNG
    media_image4.png
    142
    193
    media_image4.png
    Greyscale
, wherein R is represented by hydrogen and Ra
ArX4 is not required to be present;
RX1 and RX2 each represent substituted aryl groups; and
RX3 is not required to be present.
Nakatani teaches in the light-emitting device, a light-emitting material except the aforementioned polymer compound may be used in combination in a light-emitting layer, wherein the light-emitting material may be a low molecular compound such as a naphthalene derivative (¶ [0220]-[0221]). However, Nakatani is silent as to these low molecular compounds being fluorescent and silent as to their maximum peak wavelength of an emission spectrum.
Takashima teaches an organic EL device that contains at least one kind selected from the fused ring-containing compounds each represented by the general formula (1) (
    PNG
    media_image5.png
    12
    19
    media_image5.png
    Greyscale
) and at least one kind selected from compounds each having a fluoranthene structure and each represented by general formula (2) (
    PNG
    media_image6.png
    11
    46
    media_image6.png
    Greyscale
) (¶ [0033]-[0034]). Takashima teaches the compound having a fluoranthene structure and the fused ring-containing compound is used as a light-emitting material (¶ [0199]) and that preferably the light emitting layer contains 0.5 to 20 wt % of the compound having a fluoranthene structure (¶ [0163]). Takashima teaches by using the compound having a fluoroanthene structure and the fused ring-containing compound in its light emitting layer, the organic electroluminescence device has a long lifetime and is capable of emitting blue light with high luminous efficiency (¶ [0001]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for the light-emitting layer of Nakatani to contain 0.5 to 20 wt% of a compound having a fluoranthene structure and a fused ring-containing compound, based on the teaching of Takashima.  The motivation for doing so would have been to produce a light-emitting device with a long lifetime that is capable of emitting blue light with high luminous efficiency, as taught by Takashima.
Takashima teaches the fluoranthene structure may be represented by general formula (1b) 
    PNG
    media_image7.png
    174
    266
    media_image7.png
    Greyscale
(¶ [0040]). Takashima teaches specific examples of the compound having a fluoranthene structure represented by general formula (2) including compound 2-29  
    PNG
    media_image8.png
    133
    373
    media_image8.png
    Greyscale
(¶ [0158], pg. 50).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use compound 2-29 as the light-emitting material, because it would have been choosing a specific example of a compound represented by general formula (2), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the light-emitting material in the light-emitting layer of the light-emitting device of Nakatani in view of Takashima and possessing the benefits taught by Takashima.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a light-emitting material represented by general formula (2) having the benefits taught by Takashima in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Compound 2-29 of Takashima is identical to Compound EM-1 found in the instant specification on pg. 105. The instant specification recites compound EM-1 is a fluorescent low-molecular compound (instant ¶ [0099], [0106]) and the maximum peak wavelength of an emission spectrum of compound 
Per claim 1, the light-emitting device of Nakatani in view of Takashima comprises a light-emitting layer and a charge transport layer, wherein the light-emitting layer comprises the fluorescent low-molecular compound 2-29 (Takashima, ¶ [0158], pg. 50) and the charge transport layer comprises the crosslinked polymer P-3 (Nakatani, ¶ [0317], pg. 42).
Regarding claims 4-6, 9-10, and 16, Nakatami in view of Sekine and Takashima teach the light-emitting device of claim 1, as described above. Compound 2-29 
    PNG
    media_image8.png
    133
    373
    media_image8.png
    Greyscale
reads on the claimed formula (B) wherein:
n1B represents an integer of 1;
Ar1B
R1B represents an aryl group (naphthalene) having a substituent (benzene).
Regarding claims 7-8 and 17, Nakatami in view of Sekine and Takashima teach the light-emitting device of claim 6, as described above. Ar1B is a group formed by removing one or more hydrogen atoms directly bonded to an annular carbon atom from a fluoranthene ring.
Regarding claim 14, Nakatami in view of Sekine and Takashima teach the light-emitting device of claim 1, as described above. Nakatami in view of Sekine and Takashima fails to specifically teach an example wherein the light-emitting layer contains additional materials. However, Nakatami does teach a liquid composition for producing a light-emitting device wherein the liquid composition may contain other than a polymer compound, a hole transport material, an electron transport material, and anti-oxidants (¶ [0173]-[0174]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add a hole transport material, an electron transport material, or an anti-oxidants, because one of ordinary skill in the art would reasonably have expected the elements of the light-emitting layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 15, Nakatami in view of Sekine and Takashima teach the light-emitting device of claim 1, as described above. Nakatami in view of Sekine and Takashima fails to teach a specific light-emitting device structure that comprises both modified polymer P-7 of Nakatami and compound 2-29 of Takashima. However, Nakatami teaches the charge transport layer provided between the electrodes and formed by crosslinking the polymer compound (¶ [0210]), wherein both the electron transport layer and the hole transport layer are called a charge transport layer (¶ [0216]). Nakatami teaches a specific structure (b) for the light-emitting device wherein the hole transport layer is provided between the anode and the light-emitting layer (¶ [0213]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the structure (b) for the . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. US 2011/0127516 A1 (“Nakatani”) in view of Takashima et al. US 2007/0243411 A1 (“Takashima”) and Sekine et al. WO 2013146806 A1—using US 2015/0115204 A1 (“Sekine”) as English translation as applied to claim 1 above, and further in view of Shi et al. US 5,935,721 (“Shi”).
Regarding claim 13, Nakatami in view of Sekine and Takashima teach the light-emitting device of claim 1, as described above. Nakatami fails to teach wherein the light-emitting layer contains a host material. 
Shi teaches an organic EL element including an organic material or a mixture thereof of 9,10-di(2-napthyl)anthracene derivatives having the structure of formula 1 (col. 2, lines 9-30). Shi teaches an organic EL device employing 9,10-di(2-napthyl)anthracene derivatives in the light-emitting layer produce bright blue emission and long operational stability (col. 2, lines 61-63). Shi teaches a preferred embodiment of the luminescent layer comprises a multi-component material consisting of a host material doped with one or more components of fluorescent dyes, wherein using this method produces highly efficient EL devices (col. 47, 59-63). Shi teaches the light-emitting layer of the organic EL medium comprises 9,10-di(2-napthyl)anthracene derivatives as the host material (col. 6, lines 53-64). Additionally, Shi teaches an advantage of using a blue host such as 9,10-di(2-napthyl)anthracene  
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a 9,10-di(2-napthyl)anthracene derivative represented by formula 1 as the host material in the light-emitting layer, based on the teaching of Shi.  The motivation for doing so would have been to provide a device with bright blue emission, long operational stability, high efficiency with a sufficiently large energy bandgap, as taught by Shi.
Shi teaches specific 9,10-di(2-napthyl)anthracene derivatives represented by the general formula I including compound 1
    PNG
    media_image9.png
    176
    365
    media_image9.png
    Greyscale
(col. 7 and 8). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose compound 1 as the 9,10-di(2-napthyl)anthracene derivative, because it would have been choosing a specific compound represented by formula 1, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host material in the light-emitting layer of the light-emitting device of Nakatami in view of Sekine, Takashima, and Shi and possessing the benefits taught by Shi.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a host material represented by formula 1 having the benefits taught by Shi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claim 13, compound 1 reads on the claimed formula FH-1 wherein:
ArH1 and ArH2 each represent aryl groups;
nH1 
LH1 represents an arylene group; and
RH11 and nH11 are not required to be present.
As described above, the light emitting layer of Nakatami in view of Sekine and Takashima contains 0.5 to 20 wt % of compound 2-29 (the fluorescent low-molecular compound) (Takashima, (¶ [0163]). A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0256537 A1 recites crosslinkable polymer compound having a crosslinkable group (abstract), wherein the crosslinkable groups are shown in formulas Z-1 to Z-12 (pgs. 3-4) and examples of the crosslinkable polymer include triphenylamine-based constitutional units (pg. 24).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./
Examiner, Art Unit 1786                                                                                                                                                                                          
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786